In this case a writ of error was issued in behalf of Hill, by the Supreme Court, to the Court of Oyer and Terminer of the county of Orleans. From the return to that writ, it appears that Hill was indicted and tried at the Oyer and Terminer, on a charge of obtaining money by false pretences, and found guilty by the jury; but it does not appear that judgment was rendered by 'the court, or any order made suspending such judgment. The return contains a bill of exceptions made at the trial; the writ of error recites that j udgment has been rendered by the court of Oyer and Terminer, and the judgment of the Supreme Court purports to affirm that judgment. It not appearing what judgment (if any) has been rendered by the Oyer and Terminer, the cause is stricken from the calendar as not in readiness for hearing, without a further return.
(S. C., 10 N. Y. 463.)